EXHIBIT 10.14

 

NEXEO SOLUTIONS, INC.

2016 LONG TERM INCENTIVE PLAN

 

FORM OF PERFORMANCE SHARE UNIT AGREEMENT

 

This Agreement is made and entered into as of                  (the “Date of
Grant”) by and between Nexeo Solutions, Inc., a Delaware corporation (the
“Company”), and                         (the “Grantee” or “you”);

 

WHEREAS, the Company, in order to induce you to continue to dedicate services to
the Company and its Subsidiaries, and to materially contribute to the success of
the Company and its Subsidiaries, agrees to grant you this performance share
unit award;

 

WHEREAS, the Company has adopted the Nexeo Solutions, Inc. 2016 Long Term
Incentive Plan, as the same may be amended from time to time (the “Plan”) under
which the Company is authorized to grant performance share units to certain
employees of the Company and its subsidiaries;

 

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this performance share unit grant and award agreement (the “Agreement”) as if
fully set forth herein; and

 

WHEREAS, you desire to accept the performance share unit award made pursuant to
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

 

1.                                      The Grant.  Subject to the conditions
set forth below, the Company hereby grants to you, effective as of 
                 (the “Date of Grant”), as a matter of separate inducement but
not in lieu of any salary or other compensation for your services for the
Company, and subject to the terms of the Plan and this Agreement, an award
consisting of an aggregate number of                      performance share
units (the “Performance Share Units”), whereby each Performance Share Unit
represents the right to receive one share of common stock, par value $0.0001 per
share, of the Company (“Stock”), plus the additional rights to dividend
equivalents set forth in Section 3 of this Agreement, in accordance with the
terms and conditions set forth herein and in the Plan (the “Award”); provided,
however, that the ultimate number of Performance Share Units that may be settled
pursuant to Section 5 hereof shall be determined in accordance with the vesting
provisions of Section 6 and 7 and the performance methodology set forth in
Appendix A hereto.  This award of Performance Share Units shall be treated as a
“Performance Award” and a “Restricted Stock Unit” award under the Plan and shall
be subject to all of the terms and provisions of the Plan.  To the extent that
any provision of this Agreement conflicts with the expressly applicable terms of
the Plan, you acknowledge and agree that those terms of the Plan shall control,
and, if necessary, the applicable terms of this Agreement shall be deemed
amended so as to carry out the purpose and

 

1

--------------------------------------------------------------------------------


 

intent of the Plan.  Capitalized terms that are not otherwise defined in this
Agreement shall have the meanings given to them in the Plan.

 

2.                                      No Shareholder Rights.  The Performance
Share Units granted pursuant to this Agreement do not and shall not entitle you
to any rights of a holder of Stock prior to the date shares of Stock are issued
to you in settlement of the Award.  Your rights with respect to the Performance
Share Units shall remain forfeitable at all times prior to the date on which
rights become vested and the restrictions with respect to the Performance Share
Units lapse in accordance with Section 6 or 7 of this Agreement.

 

3.                                      Dividend Equivalents.  Upon the
Settlement Date provided in Section 5, or such earlier date determined in
accordance with Section 7, you will be entitled to receive, either as cash or
additional Performance Share Units, in the sole discretion of the Committee, an
amount equal to all dividends or other distributions the Company declares and
pays during the Service Period (as such term is defined in Section 6(a) below)
on the number of Performance Share Units you earn pursuant to this Agreement as
determined in accordance with Appendix A, if any.  You are not entitled to vote
any shares by reason of the granting of this Award prior to settlement and
delivery with respect to such shares.

 

4.                                      Restrictions; Forfeiture.  The
Performance Share Units are restricted in that they may not be sold,
transferred, or otherwise alienated or hypothecated until these restrictions are
removed or expire as contemplated in Sections 6 or 7 of this Agreement.  The
Performance Share Units are also restricted in the sense that they may be
forfeited to the Company (the “Forfeiture Restrictions”).

 

5.                                      Settlement and Issuance of Stock.  No
shares of Stock shall be issued to you prior to the date on which the
Performance Share Units vest and the restrictions, including the Forfeiture
Restrictions, with respect to the Performance Share Units lapse, in accordance
with Section 6 or 7 of this Agreement.  Subject to further provisions of this
Agreement, if, and to the extent, the performance goals (set forth in Appendix
A) (the “Performance Goals”) are achieved for the Performance Period (as such
term is defined in Section 6(a) below), and provided you satisfy all other
vesting conditions described in Section 6 or 7 below, you will receive the
number of shares of Stock determined in accordance with Section 6 below, as soon
as administratively feasible, but no later than 30 days following the dates set
forth below (as applicable, the “Settlement Date”):

 

The Company shall evidence the Stock to be issued in settlement of such vested
Performance Share Units in the manner it deems appropriate.  The value of any
fractional Performance Share Units shall be rounded down at the time Stock is
issued to you in connection with the Performance Share Units.  No fractional
shares of Stock, nor the cash value of any fractional shares of Stock, will be
issuable or payable to you pursuant to this Agreement.  The value of such shares
of Stock shall not bear any interest owing to the passage of time.  Neither this
Section 5 nor any action taken pursuant to or in accordance with this Section 5
shall be construed to create a trust or a funded or secured obligation of any
kind.

 

2

--------------------------------------------------------------------------------


 

6.                                      Vesting and Expiration of Forfeiture
Restrictions.

 

(a)                                 Vesting Requirements.  Subject to the terms
and conditions of this Agreement and the Plan, the Forfeiture Restrictions will
lapse and the Performance Share Units will vest subject to the satisfaction of
both a time-based vesting schedule and a performance-based vesting schedule. 
You will be deemed to satisfy the time-based vesting schedule if you remain
continuously employed with the Company or any of its Subsidiaries from the Date
of Grant through the Settlement Date (such period, the “Service Period”), except
as otherwise provided in Section 7.  The period over which the Company’s
performance will be measured for purposes of applying the performance
methodology set forth in Appendix A shall be                  (the “Performance
Period”).  Performance-based vesting will be satisfied upon the achievement of
the specified Performance Goals for the Performance Period.

 

(b)                                 Adjustments to Performance Share Units
Following Performance Period.  Immediately following the Committee’s
certification of the satisfaction of the applicable Performance Goals and the
applicable level of achievement attained in connection therewith, the number of
Performance Share Units (and the corresponding number of shares of Stock to be
issued to you in settlement of such Performance Share Units) shall be determined
based upon the achievement of the applicable Performance Goals, by multiplying
the applicable Performance Factor (as set forth in Appendix A) by the number of
Performance Share Units set forth in Section 1 above.

 

7.                                      Termination of Employment; Change of
Control.

 

(a)                                 Effect of Termination of Employment.

 

(i)                                     Termination Generally.  Subject to
Sections 7(a)(ii) and (b) below, if your employment with the Company or any of
its Subsidiaries is terminated for any reason (including a termination for
“Cause,” as defined in Section 7(a)(iii) below) on or before the last day of the
Service Period, then your Performance Share Units granted hereunder shall become
null and void and immediately forfeited to the Company in their entirety without
payment of consideration therefor to the Grantee, and the Grantee shall not be
entitled to any shares of Stock or cash under this Agreement.

 

(ii)                                  Qualifying Terminations Following End of
Performance Period.  If your employment is terminated by the Company without
Cause, or if your employment terminates due to your death or “disability” (as
such term is defined in the Company’s long-term disability plan), on or
following the date the Performance Period has ended but before the end of the
Service Period, your Award will be settled in accordance with Section 5 as if,
and to the same extent, you had remained continuously employed through the end
of the Service Period.

 

(iii)                               Definition of Cause.  For purposes of this
Agreement, if the Grantee is subject to an effective, written employment
agreement with the Company or any of its subsidiaries, “Cause” shall have the
meaning given such term in the employment agreement, and if the Grantee is not
subject to such an employment agreement but is a participant in the Nexeo
Solutions, Inc. Severance Plan for U.S. Officers and Executives (the “Severance
Plan”), “Cause” shall have the meaning given such term in such plan. If neither
of the foregoing are

 

3

--------------------------------------------------------------------------------


 

applicable to the Grantee, then “Cause” shall mean: (A) nonperformance of, or
gross negligence, or gross incompetence in the performance of Grantee’s duties
with respect to the Company or any of its affiliates, as reasonably determined
by the Company, (B) commission by Grantee of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against the
Company or any of its affiliates or other conduct harmful or potentially harmful
to the Company’s or any of its affiliate’s best interests, as reasonably
determined by the Company, (C) a material breach by Grantee of any restrictive
covenants that exist between Grantee and the Company or its affiliates,
(D) Grantee’s conviction, plea of no contest or nolo contendere, deferred
adjudication, or unadjudicated probation for any felony or any crime involving
moral turpitude, (E) the failure of Grantee to carry out, or comply with, in any
material respect, any lawful directive of the Board (which the Board, in its
sole discretion, may give Grantee notice of, and an opportunity to remedy) or of
the Grantee’s supervisor, or (F) Grantee’s unlawful use (including being under
the influence) or possession of illegal drugs.  For purposes of clause (B), no
act or failure to act on Grantee’s part shall be deemed “willful” unless done,
or omitted to be done, by Grantee not in good faith and without reasonable
belief that Grantee’s action or omission was in the best interest of the
Company.

 

(b)                                 Effect of Change of Control. 
Notwithstanding the vesting provisions set forth above, in the event a Change of
Control (as defined in this Section 7(b)) occurs, the Company will deem the
Performance Period to end immediately prior to the date of the Change of
Control, and the Company’s satisfaction of the applicable Performance Goals will
be based upon the Company’s actual achievement of the Performance Goals
(determined pursuant to Appendix A,                      ) for the revised
Performance Period, as determined in good faith by the Committee. 
Section 7(a)(ii) shall apply with respect to a qualifying termination of your
employment as described therein that occurs on or following a Change of Control,
and settlement of your Award shall occur in accordance with Section 5, but in
each case, giving effect to the revised Performance Period described in this
Section 7(b).  For purposes of this Agreement, “Change of Control” shall mean
the occurrence of any of the following events:

 

(i)                                     A “change in the ownership of the
Company” which shall occur on the date that any one person, or more than one
person acting as a group, acquires ownership of stock in the Company that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company;
however, if any one person or more than one person acting as a group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, the acquisition of additional stock by the
same person or persons will not be considered a “change in the ownership of the
Company” (or to cause a “change in the effective control of the Company” within
the meaning of Section 7(b)(ii) below), and an increase of the effective
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
paragraph; provided, further, however, that for purposes of this
Section 7(b)(i), any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company
shall not constitute a Change of Control.  This Section 7(b)(i) applies only
when there is a transfer of the stock of the Company (or issuance of stock), and
stock in the Company remains outstanding after the transaction.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  A “change in the effective control of the
Company” which shall occur on the date that either (1) any one person, or more
than one person acting as a group, acquires (or has acquired during the twelve
month period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing 30% or more of the total
voting power of the stock of the Company, except for any acquisition (i) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (ii) by any shareholder of the
Company that beneficially owns at least five percent (5%) of the outstanding
stock of the Company as of immediately following the closing of the Merger (as
such term is defined in the Severance Plan); or (2) a majority of the members of
the Board are replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election.  For purposes of a
“change in the effective control of the Company,” if any one person, or more
than one person acting as a group, is considered to effectively control the
Company within the meaning of this Section 7(b)(ii), the acquisition of
additional control of the Company by the same person or persons is not
considered a “change in the effective control of the Company,” or to cause a
“change in the ownership of the Company” within the meaning of
Section 7.3(b)(i) above.

 

(iii)                               A “change in the ownership of a substantial
portion of the Company’s assets” which shall occur on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the twelve month period ending on the date of the most recent acquisition
by such person or persons) assets of the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all the assets of the Company immediately prior to such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.  Any transfer of
assets to an entity that is controlled by the shareholders of the Company
immediately after the transfer, as provided in guidance issued pursuant to the
Nonqualified Deferred Compensation Rules shall not constitute a Change of
Control.

 

For purposes of this Section 7(b), the terms “ownership,” “own,” or “owned”
shall refer to “beneficial ownership” as that term is used in Rule 13d-3 and
Rule 13d-5 (or any successor provisions) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the terms “person”
and “group” shall mean such terms as used in section 13(d)(3) or section
14(d)(2) of the Exchange Act (or any successor provisions).   In addition, for
purposes of this Section 7(b), “Company” includes (i) the Company and (ii) the
entity for whom the Grantee performs the services for which this Award is
granted.  Notwithstanding anything in this Section 7(b) to the contrary, none of
the following transactions shall constitute a Change of Control for purposes of
this Agreement (a) any transaction commonly known as a Reverse Morris Trust
transaction, as determined in good faith by the Board, or (b) the acquisition by
TPG VI Neon I, L.P., TPG VI Neon II, L.P., TPG VI FOF Neon, L.P., or any of
their respective affiliates of additional (x) shares of the Company, (y) voting
power with respect to the Company, or (z) assets of the Company.

 

8.                                      Leave of Absence.  With respect to this
Award, the Company or its employing Subsidiary may, in its sole discretion,
determine that if you are on leave of absence for any reason, you will be
considered to still be in the employ of the Company or its applicable

 

5

--------------------------------------------------------------------------------


 

employing Subsidiary, provided that no “separation from service” has occurred,
as such term is defined in Section 409A of the Internal Revenue Code, as
amended, and the regulations and guidance issued thereunder.

 

9.             Payment of Taxes.  To the extent that the receipt or vesting of
Performance Share Units (or Dividend Equivalents) or the issuance of shares of
Stock with respect to Performance Share Units (or Dividend Equivalents) results
in the receipt of compensation by you with respect to which the Company or a
Subsidiary has a tax withholding obligation pursuant to applicable law, unless
you elect to pay the amount of such obligations to the Company in cash, the
Company or such Subsidiary shall withhold (or “net”) such number of shares of
Stock otherwise payable to you as required to meet its withholding obligations
under such applicable law.  If such tax obligations are satisfied through the
withholding of shares of Stock that are otherwise issuable to you pursuant to
this Award (or through the surrender of shares of Stock by you to the Company),
the number of shares of Stock that may be so withheld (or surrendered) by the
Company or applicable Subsidiary shall be the maximum number of shares of Stock
that have an aggregate Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such tax liabilities, determined
based on the greatest withholding rates for federal, state, foreign, and/or
local tax purposes, including payroll taxes, that may be utilized without
causing an Award otherwise classified as an equity award under ASC Topic 718 to
be classified as a liability award under ASC Topic 718.  Notwithstanding the
foregoing, to the extent any cash payments are made to you under this Agreement,
tax withholding obligations related thereto will be withheld from such
payments.  No delivery of shares of Stock or other payment shall be made
pursuant to this Agreement until you have paid or made arrangements approved by
the Company or the Subsidiary to satisfy in full the applicable tax withholding
requirements of the Company or Subsidiary.

 

10.          Compliance with Securities Law.  Notwithstanding any provision of
this Agreement to the contrary, the issuance of Stock under this Agreement will
be subject to compliance with all applicable requirements of federal, state, or
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Stock may then be listed.  No
Stock will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed.  In addition, Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act is, at
the time of issuance, in effect with respect to the shares issued or (b) in the
opinion of legal counsel to the Company, the shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  YOU ARE CAUTIONED THAT ISSUANCE OF STOCK
UPON THE VESTING OF PERFORMANCE SHARE UNITS GRANTED PURSUANT TO THIS AGREEMENT
MAY NOT OCCUR UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.  The inability of
the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance and sale of any shares subject to the award will relieve the
Company of any liability in respect of the failure to issue such shares as to
which such requisite authority has not been obtained.  As a condition to any
issuance hereunder, the Company may require you to satisfy any qualifications
that may be necessary or appropriate to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect to
such compliance as may be requested by the

 

6

--------------------------------------------------------------------------------


 

Company.  From time to time, the Board and appropriate officers of the Company
are authorized to take the actions necessary and appropriate to file required
documents with governmental authorities, stock exchanges, and other appropriate
Persons to make shares of Stock available for issuance.

 

11.          Legends.  The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to this Agreement on all
certificates (or the equivalent thereof) representing shares issued with respect
to this Award.

 

12.          Right of the Company or Subsidiaries to Terminate Services. 
Nothing in this Agreement confers upon you the right to continue in the employ
of or performing services for the Company or any Subsidiary, or interfere in any
way with the rights of the Company or any subsidiary to terminate your
employment or service relationship at any time.

 

13.          Furnish Information.  You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.

 

14.          No Liability for Good Faith Determinations.  The Company and the
members of the Committee shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Share Units granted hereunder.

 

15.          Execution of Receipts and Releases.  Any payment of cash or any
issuance or transfer of shares of Stock or other property to you or to your
legal representative, heir, legatee, or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such Persons under this Agreement. To effectuate the foregoing, the
Company may require you or your legal representative, heir, legatee, or
distributee, as a condition precedent to such payment or issuance, to execute a
release and receipt therefor in such form but consistent with the preceding
sentence, as it shall determine.

 

16.          No Guarantee of Interests.  Neither the Committee nor the Company
guarantee the Stock of the Company from loss or depreciation.

 

17.          Company Records.  Records of the Company or its subsidiaries
regarding your period of service, termination of service and the
reason(s) therefor, and other matters shall be conclusive for all purposes
hereunder unless determined by the Company to be incorrect.

 

18.          Notice.  All notices required or permitted under this Agreement
must be in writing and personally delivered or sent by mail and shall be deemed
to be delivered on the date on which it is actually received by the person to
whom it is properly addressed or if earlier the date it is sent via certified
United States mail.  Notwithstanding the foregoing, any person entitled to
notice hereunder may waive such notice in writing.

 

19.          Successors.  This Agreement shall be binding upon you, your legal
representatives, heirs, legatees, and distributees and upon the Company, its
successors, and assigns.

 

7

--------------------------------------------------------------------------------


 

20.          Severability.  If any provision of this Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

21.          Company Action.  Any action required of the Company shall be by
resolution of the Board or by a person or entity authorized to act by resolution
of the Board.

 

22.          Headings.  The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

 

23.          Governing Law.  All questions arising with respect to the
provisions of this Agreement shall be determined by application of the laws of
Delaware, without giving any effect to any conflict of law provisions thereof,
except to the extent Delaware state law is preempted by federal law.  The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

 

24.          Amendment.  Except as provided below, this Agreement may not be
modified in any respect by any oral statement, representation, or agreement by
any employee, officer, or representative of the Company or by any written
agreement which materially adversely affects your rights hereunder unless signed
by you and by an officer of the Company who is expressly authorized by the
Company to execute such document.  This Agreement may, however, be amended as
permitted by the terms of the Plan, as in effect on the date of this Agreement.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Committee determines that the terms of this grant do not, in whole or in part,
satisfy the requirements of Section 409A of the Code, the Committee, in its sole
discretion, may unilaterally modify this Agreement in such manner as it deems
appropriate to comply with such section and any regulations or guidance issued
thereunder.

 

25.          Clawback.  Notwithstanding any provisions in this Agreement to the
contrary, any compensation, payments, or benefits provided hereunder, whether in
the form of cash or otherwise, shall be subject to a clawback to the extent
necessary to comply with the requirements of any applicable law, including but
not limited to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, section 304 of the Sarbanes Oxley Act of 2002, or any regulations
promulgated thereunder, or any policy adopted by the Employer pursuant to any
such law (whether in existence as of the Effective Date or later adopted).

 

26.          Entire Agreement.  This Agreement is subject to all the terms,
conditions, limitations, and restrictions contained in the Plan.  This
Agreement, together with the Plan and any employment agreement between the
Grantee and the Company or its Subsidiaries, (a) represents the entire agreement
between the parties hereto respecting the matters within its scope and
(b) supersedes all prior and contemporaneous discussions, agreements, and
understanding of every nature related thereto.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and the Grantee has set his hand as to the
date and year first above written.

 

 

NEXEO SOLUTIONS, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

[GRANTEE NAME]

 

 

 

 

 

 

 

GRANTEE

 

9

--------------------------------------------------------------------------------


 

APPENDIX A

 

Performance Vesting Criteria and Methodology

 

This Appendix A to the Performance Share Unit Agreement contains the performance
requirements and methodology for performance-based vesting of the Award, as
described in Section 6(a) of the Agreement. Capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Agreement.
Capitalized terms used but not defined herein or in the Agreement shall have the
same meanings assigned to them in the Plan.

 

The amount of the payment, if any, to be made upon settlement of your Award
pursuant to Section 5 of the Agreement, will be determined based on the
attainment of the Performance Goals and the Performance Factor relating to such
Performance Goal, as set forth below.

 

I.

Performance Goals

 

 

 

 

II.

Adjustments to Performance Goals for Certain Events

 

 

 

 

III.

Committee Certification

 

 

 

As soon as reasonably practical following the end of the Performance Period, the
Committee shall review the results for the Performance Period and certify those
results in writing to the Board. No Performance Share Units or Dividend
Equivalents shall be paid prior to the Committee’s certification.

 

A-1

--------------------------------------------------------------------------------